Citation Nr: 1604052	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to arsenic exposure.

2.  Entitlement to service connection for a respiratory condition, to include asthma, to include as due to arsenic exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to arsenic exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, to include as due to arsenic exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2015, the Veteran testified at a central office hearing before the undersigned.  A transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, to include as due to arsenic exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  






FINDINGS OF FACT

1.  The most probative, competent, and credible evidence of record links the Veteran's currently existing residuals of prostate cancer to the Veteran's active duty service.  

2.  The evidence of record reflects that the Veteran's chronic respiratory disability, to include asthma, had its onset during active duty service.

3.  The most probative, competent, and credible evidence of record shows that the Veteran has COPD which is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The Veteran's respiratory disability, to include asthma, was incurred in active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.303 3.304 (2015). 

3.  The criteria for service connection for COPD, to include as due to arsenic exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2013 Statement of the Case (SOC).  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Residuals of Prostate Cancer, to Include as due to Arsenic Exposure

The Veteran contends that he developed prostate cancer, and has current residuals of prostate cancer, as a result of arsenic exposure during his time on active duty.  Specifically, at the June 2015 Board hearing, the Veteran testified that during training for his assigned military specialty of telephone switching equipment repairman, he was informed that the older telephone cables had arsenic in their coatings.  He stated that he was told the purpose of the arsenic was to kill rodents.  The Veteran stated that as a safety precaution he was instructed to wash his hands anytime he came in contact with the cables.  He stated that for eight months he worked with telephone cables that were laced with arsenic and the only safety measure was hand washing.  There were no goggles, respirators, coveralls, or showers provided.  

Post-service treatment records reflect that the Veteran was diagnosed with, and treated for prostate cancer which is currently in remission.  At the June 2015 Board hearing, the Veteran testified that he has serious residual symptoms, specifically related to his bowels, as a result of the radiation treatments used to treat the prostate cancer.

In a September 2010 statement, Dr. D. B. from Blue Ridge Cancer Care, stated that based on the Veteran's history of being exposed to arsenic in the military, the fact that the Veteran had high risk disease with a PSA of 28 and a Gleason score of 7, and the correlation between prostate cancer and arsenic exposure, it was his opinion that at the Veteran's young age of diagnosis, chemical exposures could certainly have played a part.  

Additionally, in a July 2015 statement, Dr. D. B. stated that the Veteran now has late radiation side effects of bowel and bladder incontinence, and sexual dysfunction.  Dr. D. B. also referred to a study in a 2008 Journal of Toxicology and Environmental Health article, where it was shown that arsenic exposure can be related to both an incidence and increased mortality from prostate cancer.  Results of the study also showed that the association between arsenic exposure and development of prostate cancer is likely to be causal.  See Chun-Yuh Yang, Chih-Ching Chang & Hui-Fen Chiu, Does Arsenic Exposure Increase the Risk for Prostate Cancer?, 71 J. OF TOXICOLOGY AND ENVTL. HEALTH 1559-1563 (2008).  Dr. D. B. opined that based on the Veteran's arsenic exposure it is more likely than not that his prostate cancer is related to this exposure.  

The Board finds that the evidence of record supports a finding of service connection for the Veteran's residuals of prostate cancer, to include as due to arsenic exposure.  Post-service treatment records show the Veteran was diagnosed with and treated for prostate cancer.  Statements from Dr. D. B. reflect that the Veteran currently has side effects from radiation treatment for his prostate cancer, and studies show that there is a causal relationship between arsenic exposure and prostate cancer.  Dr. D. B. also provided a positive opinion that is based on the Veteran's history and addresses the likelihood of exposure itself.  


Respiratory Condition to Include Asthma and Chronic Obstructive Pulmonary Disease (COPD), to Include as Due to Arsenic Exposure

The Veteran contends that service connection is warranted for a respiratory condition to include asthma and (COPD).  Specifically, at the June 2015 Board hearing, the Veteran testified that he was exposed to arsenic laced telephone cables as noted above.  He also stated that the area in which he worked he had to reach back and put his head in between the shelves with the cables.  The work was performed without goggles, respirators, or coveralls.  The Veteran stated that each time the sheathing was removed from the cables, the cotton cellulose would become airborne.  The Board notes that the Veteran also testified that he believed that the claims for asthma and COPD were virtually one in the same.

Post-service treatment records reflect that the Veteran has a diagnosis of asthma which is treated with pulmonary medications.  In a November 2010 statement, Dr. J. W. opined that given the Veteran's exposure to arsenic during service it is at least as likely as not that the Veteran's asthma syndrome is secondary to that exposure which are known to cause airway inflammation.  

Given that the Veteran's exposure to arsenic has been conceded through the opinion of Dr. D. B. which concluded that the likelihood of exposure itself was more likely in view of the circumstances surrounding the Veteran's prostate cancer, such as contracting the disorder at such an early age, the Board finds that service connection is also warranted for a respiratory condition, to include asthma, as due to arsenic exposure.

The Board has also considered whether service connection is warranted for the Veteran's additional respiratory condition of COPD.  After review of the record there is no evidence or opinion suggesting that COPD is linked to the Veteran's service.  In fact, a review of the records suggests that the symptoms associated with the Veteran's asthma are the same symptoms he describes for his COPD.  Under these circumstances, the Board finds that service connection for the separate disability of COPD is not warranted.


ORDER

Entitlement to service connection for residuals of prostate cancer, to include as due to arsenic exposure, is granted.

Entitlement to service connection for a respiratory condition to include asthma, to include as due to arsenic exposure, is granted.

Entitlement to service connection for a respiratory condition to include COPD, to include as due to arsenic exposure, is denied.


REMAND

At the time of his hearing before the Board, the Veteran and his representative indicated that the remaining claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, had not been perfected for appellate review.  As a result, testimony was not received in this regard.  However, on further review of the record, the Board finds that it did and continues to have jurisdiction over this issue.  Consequently, the Board finds that this issue should be remanded to determine whether the Veteran would still like to have a hearing before the Board with respect to this claim.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran for the purpose of determining whether he would like a hearing before the Board with respect to the remaining issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, and the type of hearing he would like scheduled.  If he selects a hearing before his local RO, an effort should be made to schedule him for such a hearing.  If he requests a hearing before the Board in Washington, DC, or decides that he does not want another hearing, the matter should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


